Citation Nr: 0212809	
Decision Date: 09/23/02    Archive Date: 10/03/02

DOCKET NO.  98-00 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a stomach 
disability.  

(The issue of entitlement to service connection for a stomach 
disability, claimed as secondary to a service-connected 
dysthymic disorder, will be the subject of a later decision 
by the Board.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran had active service from April 30, 1963 to October 
1, 1970, from May 8, 1977 to February 28, 1978 and from March 
2, 1978 to September 30, 1989.  

The veteran filed a claim in January 1990 for service 
connection for a stomach disability.  By rating decision in 
January 1991 service connection for a chronic stomach disease 
was denied.  The veteran was notified of that decision by 
letter of that same month.  In September 1996, the veteran 
filed a request to reopen his claim for service connection 
for a stomach disability and also requested secondary service 
connection for this disability.  This appeal arises from a 
March 1997 rating decision from the White River Junction, 
Vermont Regional Office (RO) that determined that new and 
material evidence adequate to reopen the veteran's claim for 
service connection for a stomach disability had not been 
submitted.  This same rating action indicated that secondary 
service connection for a stomach disability was not 
warranted.  A notice of disagreement was filed in April 1997 
and a statement of the case was issued in December 1997.  A 
substantive appeal was filed in January 1998 with no hearing 
requested. 

During the course of this appeal, the veteran has relocated 
to New York, and his claim is now being handled by the 
Buffalo, New York RO.  

This appeal was presented to the Board in November 1999, and 
again in January 2001; on each occasion, it was remanded for 
additional development.  It has now been returned to the 
Board.  

The Board is undertaking additional development on the issue 
of entitlement to service connection for a stomach 
disability, claimed as secondary to a service-connected 
psychiatric disability, pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002)) 
(to be codified at 38 C.F.R. § 20.903.)  After giving notice 
and reviewing any response to the notice, the Board will 
prepare a separate decision addressing this issue.  


FINDINGS OF FACT

1.  In January 1991, the RO denied the veteran's claim for 
service connection for a stomach disability, and he did not 
file an appeal of this denial.  

2.  New evidence associated with the claims file since 
January 1991 is so significant that it must be considered to 
fairly decide the merits of the claim for service connection 
for a stomach disability.  


CONCLUSION OF LAW

1.  The January 1991 rating decision that denied the 
veteran's claim for service connection for a stomach 
disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. § 20.1103 (2001).  

2.  New and material evidence has been received to warrant 
reopening the claim of entitlement to service connection for 
a stomach disability.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


The veteran seeks to reopen his claim for service connection 
for a stomach disability.  This claim was last denied within 
a January 1991 rating decision, at which time the RO found no 
evidence to support an award of service connection.  The 
veteran did not appeal, and this denial became final.  
38 U.S.C.A. § 7105(c) (West 1991).  

Under the applicable law, the Secretary must reopen a 
previously and finally disallowed claim when "new and 
material evidence is presented or secured with respect to a 
claim."  38 U.S.C.A. § 5108 (West 1991).  38 U.S.C.A. 
§ 7105(c) provides that a final decision that is not appealed 
"will not thereafter be reopened or allowed, except as may 
otherwise be provided by regulations not inconsistent with 
this title."  The Federal Circuit has clarified that 
§§ 7105(c) and 5108 function together to prohibit the 
reopening of claims in the absence of new and material 
evidence, where the claims in question have been denied by 
the RO and not appealed to the Board.  Jackson v. Principi, 
265 F.3d 1366, 1369 (Fed. Cir. 2001).  New and material 
evidence is defined by regulations as follows:  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with 
evidence previously assembled is so significant that it 
must be considered in order to fairly decide the merits 
of the claim.  
38 C.F.R. § 3.156(a) (2001).  

By amendments to 38 C.F.R. § 3.156(a) made in August 2001, 
the definition of "new and material" evidence was changed; 
however, the amendment is applicable only to claims to reopen 
filed on or after August 29, 2001.  66 Fed. Reg. 45620-30 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § 
3.156(a).  In Hodge v. West, it was noted that such evidence 
could be construed as that which would contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it would not 
be enough to convince the Board to grant the claim.  Hodge v. 
West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).

In determining if new and material evidence has been 
submitted, VA is only required to consider the evidence 
submitted by a claimant since the last final disallowance of 
a claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  Evidence proffered by a claimant to reopen a claim 
is presumed credible for the limited purpose of ascertaining 
its materiality, but it must be of such significant import 
that it must be considered in order to fairly decide the 
merits of the claim.  See Spalding v. Brown, 10 Vet. App. 6, 
10 (1997); Justus v. Principi, 3 Vet. App. 510, 512 (1992).

For the reasons to be discussed below, evidence submitted by 
the veteran since January 1991 is new and material, and 
therefore his previously denied claim for service connection 
for a stomach disability must be reopened and reconsidered on 
the merits.  

When the veteran was initially denied service connection for 
a stomach disability in January 1991, the RO found that the 
veteran did not have a current stomach disability.  
Subsequent to that decision, the veteran has submitted 
additional evidence, including a March 1996 
esophagogastroscopy report confirming a diagnosis of active 
peptic ulcer disease.  Because this medical report, generated 
at a VA hospital, was not of record at the time of the 1991 
denial, and is not cumulative and redundant of evidence 
already submitted, it is new.  

Likewise, because this medical report provides evidence of a 
current stomach disability, it is material.  By providing 
evidence of a current stomach disability, this report 
explicitly addresses the basis of the prior 1991 denial by 
the RO, and must be considered in order to fairly decide the 
merits of the claim.  For these reasons, this evidence is new 
and material, and the veteran's application to reopen his 
claim for service connection for a stomach disability is 
granted.  


ORDER

New and material evidence to reopen the claim for service 
connection for a stomach disability has been submitted; and 
the claim is reopened.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



